Opinion by
Mr. Justice Potter,
We see no error in the construction adopted by the Superior Court, of the contract of October 9,1878. The terms of the agreement fully justify the conclusion that the estate is a fund out of which payment for the improvements is to be made. Neither do we see any cause to question the allowance of the . claim of Peter Sutton, for the appraised value of the improvements.
*165The only point in which we differ from the judgment of the Superior Courtis in the refusal to allow interest upon the claim for the value of the improvements. But this question has been ruled in the opinion just filed in the appeal of Peter Sutton, at No. 246, January term, and need not be discussed here.
The assignments of error are overruled, and, with the modification noted, as to the allowance of interest upon the claim of Peter Sutton, the judgment is affirmed.